Title: To Alexander Hamilton from Marquis de Lafayette, 1 September 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


A Yorktown [Rhode Island] ce 1er Septembre 1778
Ne suis je pas bien malheureux, cher colonel, on me pousse pour aller à boston, on me chasse de Rhode island, ils n’ont ni repos ni patience que je ne sois parti, et le même jour que je m’absente est le seul où j’aurois du, où j’aurois voulu etre dans l’isle. Le diable en veut dans ce moment à tous les francois; heureusement que je viens de l’attrapper car à force de courir je suis arrivé à tems pour l’evacuation dont il vouloit encore me priver. Le malheur de ne pas etre à la premiere affaire m’a fait la peine la plus vive, et je ne m’en consolerai jamais quoique ce soit bien loin d’etre ma faute. Ces deux retraites font honneur aux troupes et au general Sullivan qui s’y est conduit parfaitement, elles en font peu aux anglois, et à leurs generaux qui n’ont montré ni activité ni genie du moins à ce qu’il me paroit.
Le malheureux Mr tousard a eu le bras emporté au milieu d’une des actions les plus valeureuses qui ait été faite. C’est un homme aussi brave qu’il est honnête. Je crains d’embarrasser le general en lui mandant ce que je voudrois qu’on fit pour lui; mais la commission de Major ne pourroitelle pas se changer en celle de lieutenant colonel; il avoit fait un arrangement avant de partir, le grand arrangement de Mr du Coudray ou en cas de la perte d’un membre ils devoient avoir une pension de tant. Cet arrangement-là qui comme vous savés n’a pas été accepté, ne pourroit-il pas se renouveller en sa faveur.
Il faut que vous me rendiés un grand service; c’est me mander le plus de details possibles sur la flotte de lord howe, les troupes qui restent à New York &c. &c. Mr d’estaing a beaucoup de raisons de croire qu’il est arrivé quelques vaisseaux d’angletterre, entre autres le Cornwall. Mandés-moi, mon cher hamilton dans une longue lettre, ce que vous pensés sur ce qui a été fait, ce qui va se faire, et ce qui pourroit etre fait dans la suite. Votre depêche me trouvera à warren petite ville près de la providence où je vais m’occuper à garder beaucoup de pays avec peu de troupes, et où sans repondre d’empêcher une descente des ennemis, je ferai le moins mal possible. A forces egales je tacherai de les battre. On me flatte que le general viendra ici lui même; dieu le veuille. Les affaires sur lesquelles je vous ai ecrit mes complaintes s’appaisent un peu mais pour prendre Rhode island il nous faut le gal washington.
J’attends de vos nouvelles par Mr de pontgibault et finirai simplement ma lettre en vous assurant de mon tendre attachement.
Lafayette
Faites un million de compliments à toute la famille et a Mr de Chouin. Il y a dans l’armée deux epées pour moi envoiées par Mr carmichale et dont l’aide de camp de Mr de Kalb doit savoir des nouvelles. Envoyés-les-moi par un exprés.
